             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:18-cv-00370-MR-WCM


SOURCE ASIA TRADING              )
(SHANGHAI) CO., LTD.,            )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )            ORDER
                                 )
                                 )
THE ROBERT ALLEN DURALEE         )
GROUP, LLC,                      )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court sua sponte.

     This action was filed on December 28, 2018. [Doc. 1]. On January 29,

2019, the Plaintiff’s counsel filed a Waiver of the Service of Summons,

indicating that the Defendant had agreed to waive service of the summons

and complaint in this case, thereby making the Defendant’s Answer to the

Complaint due no later than March 12, 2019. [Doc. 7]. As of the date of this

Order, however, the Defendant has yet to file an answer, and the Plaintiff

appears to have made no effort to prosecute this action further against the

Defendant.
      Accordingly, IT IS, THEREFORE, ORDERED that within fourteen (14)

days of the entry of this Order, the Plaintiff shall file an appropriate motion or

otherwise take further action with respect to the Defendant. The Plaintiff is

advised that failure to take further action against the Defendant will

result in the dismissal of this case.

      IT IS SO ORDERED.


                               Signed: April 4, 2019




                                           2
